Filing Date: 12/9/2018
Claimed Priority Dates: 3/24/2017 (PCT/JP2017/012077)
3/24/2016 (JP 2016-059364)
Applicant(s): Seyama et al.
Examiner: Marcos D. Pizarro
DETAILED ACTION
This Office action responds to the election filed on 2/15/2022.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  In the event the determination of the status of the application as subject to AIA  (or as subject to pre-AIA ) is incorrect, any correction of the statutory basis for a rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Election/Amendment Status
The election/amendment responding to the Office action in paper no. 8, mailed on 12/29/2021, has been received and filed on 2/15/2022.  The present Office action is made with all the suggested amendments being fully considered. Accordingly, pending in this Office action are claims 1, 2 and 7-28.
Non-Responsive Election/Amendment
In response to the previous restriction in paper no. 8, the applicants elected species 1, reading on figures 1-3, in their communication filed on 2/15/2022.  Claims 1 and 20, however, recite that the bonding tool comprises a cooling flow path through which 
Since the communication filed on 2/15/2022 presents only claims to non-elected species, the election is considered non-responsive and has not been entered.  See MPEP §821.03.
Conclusion
Since the above-mentioned election appears to be a bona fide attempt to reply, the applicant is given a time period of two (2) months from the mailing date of this notice within which to supply the omission or correction in order to avoid abandonment.  Extensions of this time period under 37 CFR 1.136(a) are available.  In no event, however, will the statutory period for reply expire later than six months from the mailing date of the present Office action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Marcos D. Pizarro at (571) 272-1716 and between the hours of 9:00 AM to 7:00 PM (Eastern Standard Time) Monday through Thursday or by e-mail via Marcos.Pizarro@uspto.gov.  If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Wael Fahmy, can be reached on (571) 272-1705.
Any inquiry of a general nature or relating to the status of this application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either private PAIR or public PAIR.   Status information for unpublished applications is available through private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. 

/Marcos D. Pizarro/Primary Examiner, Art Unit 2814                                                                                                                                                                                                        							
MDP/mdp
March 17, 2022